BARKDULL, Judge,
concurring in part; dissenting in part.
I concur in the affirmance of the award of fees for services rendered in the Circuit Court of Dade County and in the courts of Alabama, as these were proceedings seeking to directly enforce the trial court’s final judgment. However, I dissent from so much of the opinion that approved fees for the Monroe County action, as this was an independent action to set aside a fraudulent conveyance in an attempt to collect a judg*190ment rendered in behalf of the former wife. I think once she elected to take a money judgment she was then in the same position as any other judgment creditor and was not entitled to fees for the bringing of an independent action to set aside an alleged fraudulent conveyance. I don’t think that such a proceeding falls under the provision for “enforcement” under Section 61.16, Florida Statutes. Therefore, I would reverse this part of the order under review.